Title: From Benjamin Franklin to Joseph Galloway, 14 February 1773
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Friend,
London, Feb. 14. 1773
I wrote to you the 6th of last Month in answer to your Favours of Oct. 18 and 30. Since which I have no Line from you, the New York January Packet not being yet arrived.
The Bill on Col. Johnston, which I mentioned as likely to be protested, is since paid. The Gentleman trifled about it a good deal; first refus’d to accept it, then came to me and desired it might be sent to him again and he would accept it; then when it became due he wanted longer time. The Drawer I think should be inform’d of this, that he may be cautious. The Man seems honestly dispos’d, but appears embarras’d in his Money Affairs. This indeed is at present a more common Case than usual owing [to] the great Blow Paper Credit has received, which first fell upon the India Company, and by degrees became general. Hence a great Stop of Employment among the Manufacturers, added to the Mischiefs mentioned in mine of Dec. 2. of which retaining the Duty on Tea in America, and thereby the Loss of that Market are now acknowledg’d to be the Cause. The Ministry now would have the Company save its Honour by petitioning for the Repeal of that Duty; and the Company has it under Consideration. They see Government will be oblig’d for its own sake to support them, and therefore must repeal the Duty whether they petition for it or not, and tis said they are not willing to ask it as a Favour, lest that should be made a Foundation for some additional Demand upon them. A fine Hobble they are all got into by their unjust and blundering Politics, with regard to the Colonies.
I thank you for proposing the two Members I mention’d. I have now some others to propose viz. Dr. Barbeu Dubourg of Paris, a Man of very extensive Learning, and an excellent Philosopher, who is ambitious of the Honour, as is Lord Stanhope for himself and Son Lord Mahone who will be propos’d by Dr. Denormandie; there is also Mr. Samll. Dun, a very ingenious Mathematician, and universal Mechanic, very fond of America, and would be an Acquisition if we could get him there and employ him: He writes to the Society, and is also very desirous of the Honour. There is another Gentleman, who I believe would be pleas’d with it, tho’ he has not mention’d it; I mean the President of the Royal Society, Sir John Pringle, Bart. It is usual for the Academy of Sciences at Paris always to chuse the President of the English Royal Society one of their Foreign Members, and it is well taken here as a Mark of Respect; and I think it would also be well taken by the Society if you should chuse him. By the way, is the Ten Shillings a Year expected of Foreign Members? I have been ask’d that Question. Here no Contribution is taken of them.
I send the Society some printed Pieces that will be indeed in the next volume of the Philosophic Transactions here: But as that will not come out till Midsummer, it may be agreable to have them sooner.
Enclos’d I send an Account of the presenting two more of your Acts to the King in Council. As yet I hear of no Objection to any of the former thirty, of which I sent a List per January Packet as presented Dec. 22. With unalterable Attachment, I am ever, my dear Friend, Yours most affectionately
B Franklin
Joseph Galloway Esqr
